Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a drive unit for an electric vehicle, comprising: a first electrical drive assembly, which is associated with, and drive-connected to, a motor vehicle front axle; a second electrical drive assembly, which is associated with, and drive-connected to, a motor vehicle rear axle; and an electrical energy accumulator which is held in the electric vehicle by a support frame, wherein a center of mass of the first drive assembly lies on a side of the motor vehicle front axle facing away from the motor vehicle rear axle, and a center of mass of the second drive assembly lies on a side of the motor vehicle rear axle facing away from the motor vehicle front axle, however, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the support frame surrounding the electrical energy accumulator on four sides thereof and forming a side edge of the motor vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618